Citation Nr: 0402295	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for painful joints.

2.  Entitlement to service connection for sinusitis.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from July 1978 to July 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that, in pertinent part, denied the above 
claims.

The issue of service connection for painful joints is the 
subject of the REMAND immediately following this decision.  
This claim is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The evidence of record does not demonstrate current 
sinusitis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA satisfied this duty by means of a June 
2002 letter to the veteran and the discussions in the 
November 2002 rating decision and February 2003 Statement of 
the Case (SOC).

The notification letter sent to the veteran in June 2002 also 
properly notified him of his statutory rights.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The RO told the veteran that he should submit 
additional evidence within 30 days, but it also informed him 
that such evidence must be received by VA within one-year 
from the date of the letter or retroactive benefit would not 
be payable.  Thus, the RO notified the veteran that he 
ultimately had one year to submit evidence, and therefore, 
the Board finds that there is no prejudice to the veteran as 
a result of any legal deficiency in the VCAA notice furnished 
pursuant to the invalidated regulation and that no useful 
purpose would be served by further delaying appellate review 
to provide corrected notice that the veteran has one year to 
provide additional information or evidence.  Moreover, an 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____)  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records.  The veteran has not reported that there are any VA 
or private treatment records that have not been obtained by 
the RO.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded a VA examination in October 
2002.  Accordingly, the requirements of the VCAA have been 
met by the RO to the extent possible.  

Service Connection for Sinusitis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records disclose that in 
December 1985 he reported sinus congestion, with no fever, 
headache or cough.  The assessment was nasal congestion.  A 
chronological record of medical care dated in November 1987 
shows that the veteran reported pain of the sinus with 
drainage, headache, and chills.  The assessment was 
sinusitis.  

A radiological examination report dated in July 1994 shows 
that the veteran underwent a CK sinus series as he had 
reported recurrent sinus infection.  Multiple views of the 
paranasal sinuses showed no evidence of abnormal 
opacification, fluid level, or bony destructive process.  The 
impression was within normal limits.

On separation examination in March 2002, the veteran denied 
ever having or currently having sinusitis.  Examination of 
the sinuses was normal. 

Subsequent to service, a VA general medical examination 
report dated in October 2002 shows that the veteran reported 
having sinus problems.  Examination of the ears, nose, and 
throat was normal.  The examiner stated that the veteran was 
in good general health.    

On VA audio examination in October 2002, the veteran reported 
occasional postnasal drainage and congestion, though he did 
not complain of sinusitis.  Examination of the nose was 
clear.  There was no evidence of mucous in the nose or 
nasopharynx.  The diagnosis, in pertinent part, was "no 
evidence of sinusitis."

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
sinusitis.  Although there was an assessment of sinusitis in 
November 1987 during the veteran's period of active service, 
subsequent radiological examination in July 1994 showed that 
his sinuses were within normal limits.  More importantly, 
post-service treatment records are completely negative for 
any objective findings of sinusitis.  VA examinations in 
October 2002 revealed normal sinuses and an examiner 
specifically stated that there was no evidence of sinusitis.  
As such, there is no competent medical evidence of record 
that the veteran currently has sinusitis.

Any contentions by the veteran that he has sinusitis that is 
somehow related to his active service, even if presented as 
sworn testimony, are not competent.  There is no indication 
that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for sinusitis.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for sinusitis is denied.


REMAND

Service Connection for Painful Joints
  
Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

During service in August 2001, the veteran complained of 
numbness in both hands for one and a half months.  An x-ray 
of the right hand was within normal limits.  The diagnosis 
was bilateral proximal interphalangeal (PIP) joint pain, no 
inflammatory disease process.  On follow-up evaluation one 
week later, the examiner's assessment was resolving PIP pain.  
On separation examination in March 2002, the veteran 
indicated that he continued to experience numbness and pain 
in his hands.  There was no diagnosis.  

After service, the veteran was afforded a VA general medical 
examination in October 2002.  He said that he had aching and 
discomfort in the joints of his fingers off and on for a 
year.  The examiner noted that it might have been an early 
form or arthritis of some type but that it was too early to 
tell.  Examination of the fingers did not reveal any evidence 
of arthritic changes.  The examiner did not detect any 
abnormalities at all.  However, while the examiner stated 
that the veteran may have had an early form of arthritis 
during service, no x-rays or diagnostic testing was conducted 
upon VA examination.  Accordingly, the veteran should be re-
examined by VA on remand.  

Any recent medical records showing treatment for the 
veteran's hands may also prove relevant to the claim and 
should be obtained on remand. 

Accordingly, this claim is REMANDED for the following action:

1.  The RO should request that the 
veteran identify all VA and non-VA 
medical care providers who have examined 
or treated him for any hand disability 
since his separation from service.  
Obtain all records of any treatment 
reported by the veteran that have not 
already been associated with the claims 
folder.

2.  After the above development has been 
completed and all records received have 
been associated with the claims file, 
the RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination.  Send the claims folder and 
a copy of this remand to the examiner 
for review.  The examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including x-rays, should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any disability of 
the hands found to be present.  The 
examiner should state whether it is at 
least as likely as not (i.e., 
probability of 50 percent) that any 
currently diagnosed hand disorder had 
its onset during active service or the 
during the first post-service year, or 
is related to any in-service disease or 
injury.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached. 

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The RO must then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations.  If the 
decision with respect to the claim 
remains adverse to the veteran, he should 
be furnished a Supplemental Statement of 
the Case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



